Exhibit 10.2

 

FIRST INVESTORS FINANCIAL SERIVES GROUP, INC.
2005 LONG-TERM INCENTIVE PLAN

SUMMARY OF STOCK OPTION GRANT

 

You, the Optionee named below, have been granted the following option (the
“Option”) to purchase shares of the common stock, $0.001 par value per share
(the “Common Stock”), of First Investors Financial Services Group, Inc., a
Delaware corporation (“First Investors”), on the terms and conditions set forth
below and in accordance with the Stock Option Award Agreement (the “Agreement”)
to which this Summary of Stock Option Grant is attached and the First Investors
Financial Services Group, Inc. 2005 Long-Term Incentive Plan (the “Plan”):

 

Optionee Name:

 

 

 

 

 

Number of Option Shares Granted:

 

 

 

 

 

Type of Option (check one):

 

o

Incentive Stock Option

 

 

 

 

 

 

o

Nonqualified Stock Option

 

 

 

Grant Date:

 

 

, 200

 

 

 

Exercise Price Per Share:

 

$

 

 

 

Vesting Commencement Date:

 

 

, 20

 

 

Vesting Schedule:        The Option shall vest over a period of time and shares
of Common Stock subject to the Option shall become purchasable in installments
in accordance with the following schedule:  (i) 20% of such shares (if a
fractional number, then the next lower whole number) shall become purchasable,
in whole at any time or in part from time to time, on the first anniversary of
the Vesting Commencement Date, if Optionee is in the continuous employment or
service of First Investors or an Affiliate until such vesting date; (ii) 20% of
such shares (if a fractional number, then the next lower whole number) shall
become purchasable, in whole at any time or in part from time to time, on the
second anniversary of the Vesting Commencement Date, if Optionee is in the
continuous employment or service of First Investors or an Affiliate until such
vesting date; (iii) an additional 20% of such shares (if a fractional number,
then the next lower whole number) shall become purchasable, in whole at any time
or in part from time to time, on the third anniversary of the Vesting
Commencement Date, if the Optionee is in the continuous employment or service of
First Investors or an Affiliate until such vesting date; (iv) an additional 20%
of such shares (if a fractional number, then the next lower whole number) shall
become purchasable, in whole at any time or in part from time to time, on the
fourth anniversary of the Vesting Commencement Date, if the Optionee is in the
continuous employment or service of First Investors or an Affiliate until such
vesting date; and (v) the remaining shares shall become purchasable, in whole at
any time or in part from time to time, on the third anniversary of the Vesting
Commencement Date, if the Optionee is in the continuous employment or service of
First Investors or an Affiliate until such vesting date.

 

You, by your signature as Optionee below, acknowledge that you (i) have reviewed
the Agreement and the Plan in their entirety and have had the opportunity to
obtain the advice of counsel prior to executing this Summary of Stock Option
Grant, (ii) understand that the Option is granted under and governed by the
terms and provisions of the Agreement and the Plan, and (iii) agree to accept as
binding all of the determinations and interpretations made by the Committee with
respect to matters arising under or relating to the Option, the Agreement and
the Plan.

 

OPTIONEE:

FIRST INVESTORS FINANCIAL SERVICES

 

GROUP, INC.

 

 

 

 

 

 

By:

 

 

(Signature of Optionee)

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

FIRST INVESTORS FINANCIAL SERVICES GROUP, INC.
2005 LONG-TERM INCENTIVE PLAN

 

STOCK OPTION AWARD AGREEMENT

 

THIS AGREEMENT is made as of the Grant Date (as set forth on the Summary of
Stock Option Grant) between First Investors Financial Services Group, Inc., a
Delaware corporation (“First Investors”), and Optionee pursuant to the First
Investors Financial Services Group, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).

 

WHEREAS, the Compensation Committee of the Board of Directors of First Investors
with respect to an Option granted to an employee or other service provider, or
the Board of Directors of First Investors with respect to an Option granted to
an outside director (the “Committee”) has authority to grant Options under the
Plan to employees and outside directors of and other individuals performing
services for First Investors and its Affiliates; and

 

WHEREAS, the Committee has determined to award Optionee the Option described in
this Agreement;

 

NOW, THEREFORE, First Investors and Optionee agree as follows:

 

1.             Effect of Plan and Authority of Committee.  This Agreement and
the Option granted hereunder are subject to the Plan, which is incorporated
herein by reference.  The Committee is authorized to make all determinations and
interpretations with respect to matters arising under or relating to the Plan,
this Agreement and the Option granted hereunder.  Capitalized terms used and not
otherwise defined herein have the respective meanings given them in the Plan or
in the Summary of Stock Option Grant, which are attached hereto and incorporated
herein by this reference for all purposes.

 

2.             Grant of Option.  On the terms and conditions set forth in this
Agreement, the Summary of Stock Option Grant and the Plan, as of the Grant Date,
First Investors hereby grants to Optionee the option to purchase the number of
shares of Common Stock set forth on the Summary of Stock Option Grant at the
Exercise Price per share set forth on the Summary of Stock Option Grant (the
“Option”).  The Option is intended to be an Incentive Stock Option or a
Nonqualified Stock Option, as provided in the Summary of Stock Option Grant.  It
is agreed that the exercise price is at least 100% of the Fair Market Value of a
share of Common Stock on the Grant Date (110% of Fair Market Value if the Option
is an Incentive Stock Option and the Optionee owns stock possessing more than
10% of the total combined voting power of all classes of stock of First
Investors or any Affiliate, within the meaning of Section 422(b)(6) of the
Code).  If this Option is intended to be an Incentive Stock Option, but the
aggregate Fair Market Value of Common Stock with respect to which Incentive
Stock Options granted to Optionee (including all options qualifying as incentive
stock options pursuant to Section 422 of the Code granted to Optionee under any
other plan of First Investors or any Affiliate) are exercisable for the first
time by Optionee during any calendar year exceeds $100,000 (determined as of the
date the Incentive Stock Option is granted), this Option shall not be void but
shall be deemed to be an Incentive Stock Option to the extent it does not exceed
the $100,000 limit and shall be deemed a Nonqualified Stock Option to the extent
it exceeds that limit.

 

3.             Vesting.  This Option may be exercised only to the extent it is
vested on the vesting dates in accordance with the Vesting Schedule set forth in
the Summary of Stock Option Grant.  The vested percentage indicated in such
Vesting Schedule shall be exercisable, as to all or part of the vested shares,
at any time or times after the respective vesting date and until the expiration
or termination of the Option.  The vesting of this

 

2

--------------------------------------------------------------------------------


 

Option may be accelerated in certain events as set forth in the Plan.  The
unvested portion of this Option shall terminate and be forfeited immediately on
the date of Optionee’s termination of employment or service.

 

4.             Term.

 

(a)           Term of Option.  This Option may not be exercised after the
expiration of ten years from the Grant Date (five years from the Grant Date if
the Option is an Incentive Stock Option and Optionee owns stock possessing more
than 10% of the total combined voting power of all classes of stock of First
Investors or any Affiliate, within the meaning of Section 422(b)(6) of the Code,
as of the Grant Date).  If the expiration date of this Option or any termination
date provided for in this Agreement shall fall on a Saturday, Sunday or a day on
which the executive offices of the Company are not open for business, then such
expiration or termination date shall be deemed to be the last normal business
day of the Company at its executive offices preceding such Saturday, Sunday or
day on which such offices are closed.

 

(b)           Early Termination.  Except as provided below, this Option may not
be exercised unless Optionee shall have been in the continuous employ or service
of First Investors or any Affiliate from the Grant Date to the date of exercise
of the Option.  This Option may be exercised after the date of Optionee’s
termination of employment or service with First Investors and its Affiliates
only in accordance with Section 6.5 of the Plan.

 

5.             Manner of Exercise and Payment.  The Optionee (or his or her
representative, guardian, devisee or heir, as applicable) may exercise any
portion of this Option that has become exercisable in accordance with the terms
hereof as to all or any of the shares of Common Stock then available for
purchase by delivering to First Investors written notice, in a form satisfactory
to the Committee, specifying:

 

(a)           the number of whole shares of Common Stock to be purchased
together with payment in full of the purchase price of such shares;

 

(b)           the address to which dividends, notices, reports, and other
information are to be sent; and

 

(c)           Optionee’s social security number or social insurance number.

 

Payment of the purchase price of the shares of Common Stock shall be made (i) in
cash, or by certified or cashier’s check payable to the order of First
Investors, free from all collection charges, or (ii) by delivery of
nonforfeitable, unrestricted shares of Common Stock previously acquired by
Optionee that have been held for at least six months having an aggregate Fair
Market Value as of the date of exercise equal to the total exercise price, or
(iii) by a combination of cash (or certified or cashier’s check) and such
already-owned shares of Common Stock.  Optionee also may elect to pay all or a
portion of the purchase price of such shares of Common Stock through a special
sale and remittance procedure pursuant to which Optionee shall concurrently
provide (A) irrevocable instructions to a broker-dealer to effect the immediate
sale or margin of a sufficient portion of the purchased shares and remit
directly to First Investors, out of the sale or margin loan proceeds available
on the settlement date, sufficient funds to cover the purchase price payable for
the purchased shares plus all applicable taxes required to be withheld by reason
of such exercise and (B) an executed irrevocable option exercise form to First
Investors along with instructions to First Investors to deliver the certificates
for the purchased shares directly to such broker-dealer to complete the sale. 
This Option shall be deemed to have been exercised on the first date upon which
First Investors receives written notice of exercise as described above, payment
of the purchase price and all other documents, information and amounts required
with respect to such exercise under this Agreement and the Plan. 
Notwithstanding the foregoing provisions of this Section 5, the Committee may,
in its

 

3

--------------------------------------------------------------------------------


 

discretion, reject payment of the purchase price of the shares of Common Stock
subject to this Option in the form of already-owned shares or through a sale and
remittance procedure with a broker-dealer in the event that the Committee
determines that such payment forms violate the provisions of applicable law or
result in negative accounting treatment to First Investors.

 

6.             Withholding Tax.  Promptly after demand by First Investors, and
at its direction, Optionee shall pay to First Investors or the appropriate
Affiliate an amount equal to the applicable withholding taxes due in connection
with the exercise of the Option.  Pursuant to Section 9.5 of the Plan, such
withholding taxes may be paid in cash or, subject to the further provisions of
this Section 6 of this Agreement, in whole or in part, by having First Investors
withhold from the shares of Common Stock otherwise issuable upon exercise of the
Option a number of shares of Common Stock having a value equal to the amount of
such withholding taxes or by delivering to First Investors or the appropriate
Affiliate a number of previously acquired issued and outstanding shares of
Common Stock (excluding restricted shares still subject to a risk of forfeiture)
having a value equal to the amount of such withholding taxes.  The value of any
shares of Common Stock so withheld by or delivered to First Investors or the
appropriate Affiliate shall be based on the Fair Market Value (as defined in the
Plan) of such shares on the date on which the tax withholding is to be made. 
Optionee shall pay to First Investors or the appropriate Affiliate in cash the
amount, if any, by which the amount of such withholding taxes exceeds the value
of the shares of Common Stock so withheld or delivered.  An election by Optionee
to have shares withheld or to deliver shares to pay withholding taxes shall be
made in accordance with administrative guidelines established by the Committee.

 

7.             Delivery of Shares.  Delivery of the certificates representing
the shares of Common Stock purchased, upon exercise of this Option shall be made
as soon as reasonably practicable after receipt of notice of exercise and full
payment of the Exercise Price and any required withholding taxes.  If First
Investors so elects, its obligation to deliver shares of Common Stock upon the
exercise of this Option shall be conditioned upon its receipt from the person
exercising this Option of an executed investment letter, in form and content
satisfactory to First Investors and its legal counsel, evidencing the investment
intent of such person and such other matters as First Investors may reasonably
require.  If First Investors so elects, the certificate or certificates
representing the shares of Common Stock issued upon exercise of this Option
shall bear a legend to reflect any restrictions on transferability.

 

8.             Optional Issuance in Book-Entry Form.  Notwithstanding the
provisions of Section 7, at the option of First Investors, any shares of Common
Stock that under the terms of this Agreement are issuable in the form of a stock
certificate may instead be issued in book-entry form.

 

9.             Transferability.  This Option is personal to Optionee and during
Optionee’s lifetime may be exercised only by Optionee or his or her guardian or
legal representative upon the events and in accordance with the terms and
conditions set forth in the Plan, and shall not be transferred except by will or
by the laws of descent and distribution, nor may it be otherwise sold,
transferred, pledged, exchanged, hypothecated or otherwise disposed of in any
way (by operation of law or otherwise) and it shall not be subject to execution,
attachment or similar process. Any attempted sale, transfer, pledge, exchange,
hypothecation or other disposition of this Option not specifically permitted by
the Plan or this Agreement shall be null and void and without effect.

 

10.           Notices.  All notices between the parties hereto shall be in
writing and given in the manner provided in Section 9.7 of the Plan.  Notices to
Optionee shall be given to Optionee’s address as contained in First Investors’
records.  Notices to First Investors shall be addressed to its Long-Term
Incentive Plan Administrator at the principal executive offices of First
Investors as set forth in Section 9.7 of the Plan.

 

4

--------------------------------------------------------------------------------


 

11.           Relationship With Contract of Employment or Services.

 

(a)           The grant of an Option does not form part of Optionee’s
entitlement to remuneration or benefits pursuant to his or her contract of
employment or services, if any, and, except as otherwise provided in a written
contract of employment or for services, the existence of such a contract between
any person and First Investors or any Affiliate does not give such person any
right or entitlement to have an Option granted to him or any expectation that an
Option might be granted to him whether subject to any conditions or at all.

 

(b)           The rights and obligations of Optionee under the terms of his or
her contract of employment or other contract or agreement for services with
First Investors or any Affiliate, if any, shall not be affected by the grant of
an Option.

 

(c)           The rights granted to Optionee upon the grant of an Option shall
not afford Optionee any rights or additional rights to compensation or damages
in consequence of the loss or termination of his or her office, employment or
service with First Investors or any Affiliate for any reason whatsoever.

 

(d)           Optionee shall not be entitled to any compensation or damages for
any loss or potential loss which he or she may suffer by reason of being or
becoming unable to exercise an Option in consequence of the loss or termination
of his or her office, employment or service with First Investors or any
Affiliate for any reason (including, without limitation, any breach of contract
by First Investors or any Affiliate) or in any other circumstances whatsoever.

 

12.           Governing Law; Exclusive Forum; Consent to Jurisdiction. This
Agreement shall be governed by and construed in accordance with the internal
laws (and not the principles relating to conflicts of laws) of the State of
Texas, except as superseded by applicable federal law.

 

5

--------------------------------------------------------------------------------